 COCKATOO, INC.611disclaimer of a desire to represent the employees of Martino's 27 Iwould find that a question concerning their representation exists andwould entertain the Employer's petition for an election .21'Contrary to my colleagues,further evidence that the picketing had a recognitionalobject appears(1) in the admission of the Union's secretary-treasurer that the picketswould be removed upon Martino's execution of a contract,and (2)in the Union's news-paper advertisement calling attention to Martino's efforts "to get rid of union contract-obligations"and its "opposition to the Union agreement."28 Since, in my view, there exists a question concerning representation,there is noroom for the Employer to achieve indirectly what could not be accomplished directly, as.my colleagues suggest. Indeed, an election here would be consistent with the congressionalpurpose to resolve representation disputes by the holding of an election and thereby to-eliminate picketing as an industrial irritant whenever possibleTo refuse to hold an elec-tion, as my colleagues do, is to allow the already prolonged picketing to continue in-,definitely on the present basis.Cockatoo,Inc.,'Employer-PetitionerandCulinary Workers &BartendersUnion, Local814, Hotel and Restaurant Employeesand Bartenders International Union,AFL-CIO, UnionThe Cockatoo Hotel,2Employer-PetitionerandCulinary Work-ers& Bartenders Union,Local 814, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,Union.Cases Nos. 01-RM-832 and 21-ISM--873.December 24.x,1963DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Hearing Officer Carl Abrams.'TheHearing Officer's rulings made at thehearing arefree fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.Cockatoo, Inc., which operates the Restaurant, is a corporationwholly owned by Andrew Lococo and his wife. The adjacent Hotelis also ownedby Lococo and his wife in joint tenancy. Lococo testifiedthat during its last fiscal year the Restaurant grossed in excess of$1,000,000 and that it purchased goods exceeding $100,000 in valuefrom distributors who received these commodities directly from out-side the State.He further testified that during its current fiscalyear the Hotel will gross $310,000 to $330,000 and that for its pre-vious fiscal year it grossed less than $500,000.The Hotel's indirectannualpurchases from outside the State exceed $50,000 in value.iHereinafter referred to as "Restaurant8Hereinafter referred to as "Hotel."8 The Union subpenaed the records of both Restaurant and Hotel.A request to quashthat subpena was granted by the Hearing Officer and the Union'smotion to strike testi-mony by Lococo,president of both Hotel and Restaurant,as to commerce facts, was denied.Due to the nature of our decision herein, we find it unnecessary to rule on the Union'sexceptions to these rulings.145 NLRB No. 67. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDNinety percent of its guests remain less than 1 month.In additionto the above-mentioned fact that Lococo and his wife are the soleowners of both the Restaurant and the Hotel,the record also reflectsthat Lococo hires the manager of the Hotel and the general managerand chef of the Restaurant,that both establishments share an account-ant, and that Lococo controls policy for both.In view of the fore-going, we find that the Hotel and Restaurant constitute a singleemployer for jurisdictional purposes,4and that it will effectuate thepolicy of the Act to assert jurisdiction over the Employer.2.CulinaryWorkers & Bartenders Union, Local 814, Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, is a labor organization within the meaning of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and(7) of the Act for the following reasons:The Restaurant filed a petition on May 23, 1962(Case No. 21-RM-832) alleging that the Union had presented it with a claim for recogni-tion as the representative of certain of its employees.A Decision andDirection of Election was issued by the Regional Director on July 9,1962, but on September 7, 1962, the Union filed a disclaimer of interestin the employees involved,and on September 10 the Regional Directorissued an order dismissing the petition.The Hotel filed a petitionon August 3, 1962(Case No. 21-RM-851) and that petition was dis-missed on August 9, 1962,when the Union disclaimed.On Septem-ber 25,1962, the Restaurant filed a motion requesting reinstatementof its petition in Case No.21-RM-832 and on October 5, 1962, theHotel filed a new petition(Case No. 21-RM-873).The RegionalDirector thereupon,on October 31, 1962, issued an order withdrawingdismissal of petition(Case No. 21-RM-832),and issued a notice offurther hearing,order consolidating cases and notice of representa-tion hearing in both cases.On or about September 7, 1962, the Union began picketing boththe front and rear entrancesto theHotel, and such picketing con-tinued at least until the hearing in December 1962.The picket signscontained the following language :Cockatoo Hotel Not Union.Please Patronize Union Houses.In addition,at least one sign was used which read, in part, as follows :This Establishment Not Union.Please Patronize Union Houses.4Canton Carp's, Inc,125 NLRB 483, 484. COCKATOO, INC.613There is no evidence to show that work stoppagesor refusals todeliver goods either occurred or were induced.'The Employer contends that such picketing was organizational orrecognitional in nature, and that, due to the placement of the picketsnear entrances to both the Hotel and the Restaurant and the use ofat least the one sign reading, in part, "This Establishment Not Union,"rather than "Cockatoo Hotel Not Union," such picketing was directedat both the Hotel and the Restaurant.The Employer further con-tends that, soon after picketing had begun, the Union made a demandfor recognition inconsistent with its previous disclaimers .1The Union contends that the picketing was directed only at theHotel, and that it was solely informational in nature.Union Repre-sentativeRebell denied making the above-mentioned demand forrecognition.A walkway leads from the rear customer entrance of the Hotel east-ward to a public sidewalk.Approximately 35 feet to the north is asecond parallel walkway extending from the sidewalk to a customerentrance to the Restaurant and to the Restaurant delivery entrance.A brick wall runs parallel to the sidewalk between the two walkways.The record reflects that the Union picketed both the front and rearcustomer entrances to the Hotel. Several witnesses for the Employertestified that pickets patrolling the sidewalk at the Hotel's rear cus-tomer entrance followed a path past the Hotel entrance northwardacross the walkway leading to both the Restaurant's public entrancewhich is used by approximately 90 percent of the Restaurant's cus-tomers and the delivery entrance to the Restaurant.Other Employerand Union witnesses testified that the pickets did not cross the Res-taurant walkway but patrolled only up to the walkway.Accordingto the latter witnesses, the pickets were at all times at least 10 to 15feet distant from the Restaurant entrance.We find it unnecessary to determine whether the picketing was con-fined to the Hotel or was directed against both the Hotel and theRestaurant.Even if testimony is credited that the Restaurant walk-way was picketed, it is obvious that only by such picketing could theUnion achieve its perfectly legitimate purpose of informing 90 per-8 Like our dissenting colleague,we take note of certain testimony in the record to theeffect that on one occasion a delivery man was stopped by a picket and told that a strikewas in progress.The testimony,however,was hearsay and, as such,unreliable.In anyevent, the record shows that the delivery was made forthwith.With regard to the purposeof the picketing,we consider it significant that on September 6, 1962,letters were sent bythe Union to the Los Angeles County Federation of Labor, to The Cockatoo Hotel, to theJoint Council of Teamsters,and to the Food and Drug Council advising of the informa-tional picket line and asking that deliveries continue to be made as usual.6 Lococo,who, together with his wife, owns both the Restaurant and the Hotel, andPerconti,the manager of the Hotel,testified that on or about September 11, 1962, Debell,a union representative, requested that both the Hotel and the Restaurant enter into acontract with the Union. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDcent of the Restaurant's customers that the establishmentwas"notunion." 7In our opinion, it is clear that the picketing engaged in at customer-entrances had as its purpose and effect the notification to the publicof the fact that the Hotel (or the Hotel and the Restaurant) was "notunion." In short, we find that the picketing was not in and of itself'inconsistent with the Union's disclaimers."The Employer's second contention that Union Agent Debell de-manded recognition of both the Hotel and the Restaurant on aboutSeptember 11, 1962, is the sole remaining allegation of Union conductinconsistentwith its disclaimers.As previously indicated, Debell'.categorically denied making the demand.Other evidence adduced by-the Union showed that, contemporaneous with thebeginning of picket-ing, it had sent letters to the Employer and to various labor organiza-tions denying any claim to represent the employees in question .9Moreover, at the hearing the Union again asserted that it was notseeking representation of the employees of the Hotel or Restaurant.In these circumstances, we cannot conclude that either the Hotel orthe Restaurant had ever been presented with a claim to recognize theUnion which would support its petitions for an election herein.l°Accordingly, we conclude that the picketing described above is notinconsistent with the disclaimers by the Union.We, therefore, findthat there is no question concerning representation and shall dismiss,the petitions filed herein.[The Board dismissed the petitions.]MEMBERJENHINS took no part in the consideration of the aboveDecision and Order.MEMBER LEEDOM, dissenting :Unlike my colleagues, I would find the picketing to be inconsistentwith the Union's disclaimers.As my colleagues point out, the Unioncontends that its picketing was solely informational in nature andwas directed only at the Hotel.The Union's conduct, however, beliesthis contention.Thus, in at least one instance, a delivery man wasstopped by a picket and told that there was a strike in progress, in-dicating that, rather than informational, the picketing was intendedas a signal to employees of other employers not to cross the picket7 Cf.Normandin Bros.Company,131 NLRB 1225,1226, whereinthe Unionpicketedonlyat the employee-service entranceand not atthe customerentrance.8Miratti's,Inc,132 NLRB 699.9 See footnote 5,supra10Martino'sCompleteHome Furnishings,145 NLRB 604,Andes Candies, Inc.,133NLRB758;Miratti's,Inc., supra;cf.Retail Clerks Union,Local No.1404, AFL-CIO'(Jay Jacobs Downtown,Inc.),140 NLRB 1344. SOUTHERN TRANSPORT, INC.615.line, and was so used. Further, the fact that pickets patrolled thepath past the Hotel entrance northward across the walkway leadingto the Restaurant's public entrance and the delivery entrance, andused at least one picket sign reading, in part, "This EstablishmentNot Union," clearly demonstrates to me that the picketing was directedat both the Hotel and the Restaurant.Measuring this conduct of the Union against the fact that it is notdisputed that the Union had theretofore sought recognition from theRestaurant and that the Union began its picketing on the very dayit filed its disclaimer, thereby obviating the election directed by theRegional Director among the Restaurant's employees, I am persuadedthat the Union has acted inconsistently with its disclaimers." I would,,therefore, find that there exist questions concerning representation inboth these cases and would process the petitions.n See my dissenting opinion inMartino's, supra.Southern Transport, Inc.andTruck Drivers and Helpers LocalUnion No.568, International Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America.Case No. 26-CA-1489.December 24, 1963DECISION AND ORDEROn August 20, 1963, TrialExaminerW. Gerard Ryanissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed a statement ofobjections and exceptions to the Intermediate Report.Pursuant to the provisionsof Section3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the TrialExaminer made-at the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's statement, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.1.We find,in agreementwith the TrialExaminer,that the Re-spondent violated Section 8 (a) (5) and (1) of the Actby, inter alia,failing to meet at reasonable intervals with the Union, which was145 NLRB No. 69.